 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5

 6        JEROME TALLEY,

 7                               Petitioner,

 8             v.                                          C17-1586 TSZ

 9        SUPERINTENDENT OF THE                            MINUTE ORDER
          CLALLAM BAY CORRECTIONAL
10        CENTER,

                                 Respondent.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
            (1)     The Court previously dismissed this action on May 10, 2018, docket nos.
14   101 & 102, on the ground that Petitioner failed to exhaust his remedies in state court.
     Subsequently the Court struck as moot Petitioner’s Motion for Voluntary Dismissal,
15   docket no. 103, and denied his Motion for Relief from Judgment, docket no. 108.
     Petitioner’s pending second Motion for Relief from Judgment, docket no. 110, Motion to
16   Expand the Record and for an Evidentiary Hearing, docket no. 111, and Motion for
     Discovery and Request for Leave, docket no. 113, are DENIED. If Petitioner wishes to
17   pursue his claims, he is instructed to commence a new action after exhausting his state
     court remedies. The Clerk is INSTRUCTED not to docket any materials received from
18   Petitioner in this case, and to return to Petitioner any materials received in the future.

19          (2)     The Clerk is directed to send a copy of this Minute Order to Petitioner, to
     all counsel of record, and to Judge Donohue.
20          Dated this 2nd day of November, 2018.
21                                                     William M. McCool
                                                       Clerk
22
                                                       s/Karen Dews
23                                                     Deputy Clerk
     MINUTE ORDER - 1
